ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 01-267, recommending that STEVEN M. OLITSKY of CALDWELL, who was admitted to the bar of this State in 1976, and who has been suspended from the practice of law pursuant to Orders of this Court since May 16, 1997, be disbarred for violating RPC 3.3(a)(1) (knowingly making a false statement of fact or law to a tribunal), RPC 3.3(a)(4) (knowingly offering evidence the lawyer knows to be false), RPC 5.5(a) (practicing law while suspended), RPC 8.4(b) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice) and Rule l:20-20(b) (rules governing suspended attorneys);
And STEVEN M. OLITSKY having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that STEVEN M. OLITSKY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that STEVEN M. OLITSKY be and hereby is permanently restrained and enjoined from practicing law; and it is further
*353ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.